Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimants performed extra work not anticipating their bid on construction of a part of the hardroad system on Section 20, Route 15 of the State Highway System of Illinois. It is alleged that extra expense was due to the extra haul which was necessary on account of the grading of bridge and bridge operations of another contractor not being sufficiently advanced to permit the hauling over the new grade as understood the time the contract was entered. It appears that the claim is considered just by the State Highway Department. And the Attorney General comes and recommends that the claimant? be allowed the sum of Two Thousand' Thirty-five Dollars and Six Cents ($2,035.06). It is therefore recommended by this court that claimants be allowed the said sum of Two Thousand Thirty-five Dollars and Six Cents ($2,035.06).